[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
v. Hatton, Slip Opinion No. 2022-Ohio-3991.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                          SLIP OPINION NO. 2022-OHIO-3991
             THE STATE OF OHIO, APPELLEE v. HATTON, APPELLANT.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
       may be cited as State v. Hatton, Slip Opinion No. 2022-Ohio-3991.]
Crim.R. 33(B)—R.C. 2953.21 and 2953.23—The trial court and court of appeals
        abused their discretion by applying res judicata to bar defendant’s claims—
        Judgment reversed and cause remanded to the trial court.
  (No. 2021-0704—Submitted March 30, 2022—Decided November 10, 2022.)
      APPEAL from the Court of Appeals for Pickaway County, No. 19CA34,
                                      2021-Ohio-1416.
                                 _____________________
        O’CONNOR, C.J.
        {¶ 1} Appellant, Martin L. Hatton, is serving an aggregate 39-year prison
sentence for his 1997 convictions for aggravated burglary, kidnapping, rape,
felonious assault, and theft—offenses that he has consistently maintained he did
not commit. Hatton has unsuccessfully challenged his convictions on direct appeal,
                               SUPREME COURT OF OHIO




in a timely petition for postconviction relief, and in numerous other postconviction
filings.
           {¶ 2} In 2018, more than 20 years after his convictions, Hatton discovered
through a public-records request a memorandum from Raman Tejwani, the DNA
expert who testified for the state at Hatton’s trial, to the Pickaway County
prosecutor dated June 22, 1998. In the memo, Tejwani acknowledged that the
mixed samples (i.e., DNA samples that included DNA from more than one
contributor) about which she had testified at Hatton’s trial contained male DNA
from someone other than Hatton or Ricky Dunn, whom the state had identified as
the second of two participants in the offenses and against whom the state had also
obtained convictions.
           {¶ 3} Based primarily on his discovery of the Tejwani memo, Hatton filed
a motion for leave to file a motion for a new trial and a successive petition for
postconviction relief, both of which the Pickaway County Court of Common Pleas
denied without a hearing. The Fourth District Court of Appeals affirmed the trial
court’s judgment.
           {¶ 4} We reverse the court of appeals’ judgment and remand this matter to
the trial court for further proceedings.
                                Relevant Background
                                   Trial proceedings
           {¶ 5} Following a jury trial in 1997, Hatton was convicted of aggravated
burglary, kidnapping, rape, felonious assault, and theft. The state’s theory of the
case was that Hatton and Dunn entered the Circleville home of P.C. and S.C., that
Hatton raped their 17-year-old daughter J.C. at knifepoint in her upstairs bedroom,
and that Hatton then forced her downstairs to the family room, where Dunn raped
her. J.C.’s trial testimony tracked the state’s theory, although she could not identify
Hatton as the man who had raped her in her bedroom.




                                           2
                                 January Term, 2022




       {¶ 6} During the crimes, J.C.’s father, P.C., walked downstairs to
investigate sounds he had heard from his bedroom. From the stairway, P.C.
observed one person, whom he could not identify, running from the house.
However, P.C. was able to restrain a second person—later identified as Dunn—
who ran into him after he reached the bottom of the staircase. P.C. testified that
while he and Dunn struggled, Dunn screamed out the door, “Marty, Marty, Marty!”
and stated, “I came with Marty Hatton.” Meanwhile, J.C. ran upstairs to her
mother, and they called 9-1-1.
       {¶ 7} Sergeant Wayne Gray, the first police officer to arrive at the scene,
found P.C. standing over Dunn in the foyer. Dunn was screaming for “Marty,” and
he told Sergeant Gray he was there with “Marty Hatton.” The officers arrested
Dunn and began searching for the second suspect.
       {¶ 8} A more complete description of the testimony from Hatton’s trial,
including Dunn’s incriminating testimony and evidence that Dunn and Hatton were
together on the night of the offenses, may be found in State v. Hatton, 4th Dist.
Pickaway No. 97 CA 34, 1999 WL 253450 (Apr. 19, 1999) (“Hatton I”). Here,
though, we focus on the DNA evidence presented at Hatton’s trial.
       {¶ 9} The state called Tejwani, a criminalist employed by the city of
Columbus’s crime lab, as an expert witness. The crime lab had received from the
Circleville Police Department blood samples from Hatton, Dunn, and J.C.; vaginal
swabs and underwear collected from J.C.; and a purported semen stain on a piece
of fabric cut by the police from a sweatshirt that Hatton was allegedly wearing on
the night of the offenses. The stain from the sweatshirt did not contain enough cells
to extract DNA, and no conclusions could be drawn regarding its source. The lab
performed a differential extraction of the mixed samples on the vaginal swabs and
underwear to separate the female and male fractions, and it used a polymerase chain
reaction to test the DNA.




                                         3
                            SUPREME COURT OF OHIO




       {¶ 10} Tejwani testified that the male fractions from the vaginal swabs and
underwear “could not give information for the contributor[s]” because they were
mixed samples and that she could “neither exclude nor include anybody” as a
contributor to those mixed samples. With respect to those mixed samples, the table
of test results included in the lab report signed by Tejwani, provided to Hatton’s
counsel before trial, and admitted as evidence stated only, “Inconclusive.”
       {¶ 11} During her trial testimony, Tejwani referred to her notes, which the
state had not produced to Hatton but which Tejwani agreed to provide to Hatton’s
attorney at the conclusion of her testimony.
       {¶ 12} The next day, Hatton called his own forensic expert, Larry M.
Dehus, who had reviewed the lab report and the notes that Tejwani had provided to
defense counsel the previous day. He testified that “there was information in the
notes that was not included in the report,” specifically the presence of a faint B
allele in the mixed-sample male DNA fractions at genetic marker D7S8. According
to Dehus, the B allele was significant because it could not have come from Hatton,
Dunn, or J.C., all of whom had only A alleles at that genetic marker. He therefore
opined that someone other than Hatton and Dunn “was [a] contributor to semen in
those samples.”
       {¶ 13} The state neither offered a rebuttal to Dehus’s testimony that the
mixed samples contained DNA from a male contributor other than Hatton or Dunn
nor suggested an alternative source for the additional DNA. In fact, the prosecutor
ignored Dehus’s testimony about the significance of the B allele altogether, never
once mentioning the B allele in his cross-examination of Dehus. Instead, the
prosecutor focused almost exclusively on impeaching Dehus’s qualifications. In
his closing argument, the prosecutor told the jury that Dehus’s testimony was no
different from Tejwani’s testimony—that the DNA test results did not conclusively
include or exclude Hatton. But the prosecutor then flatly rejected the defense’s
argument that someone other than Hatton and Dunn was involved: “There was no




                                         4
                                 January Term, 2022




third person. It was Ricky Dunn and Marty Hatton inside that residence * * *
beyond any reasonable doubt.”
       Hatton’s direct appeal and initial petition for postconviction relief
        {¶ 14} The Fourth District affirmed Hatton’s convictions on direct appeal.
Hatton I, 4th Dist. Pickaway No. 97 CA 34, 1999 WL 253450. As relevant here,
the court of appeals rejected Hatton’s argument that the state’s failure to disclose
the existence of the B allele prior to trial deprived him of a fair trial. Id. at *20-21.
It stated that unlike a typical violation of Brady v. Maryland, 373 U.S. 83, 83 S.Ct.
1194, 10 L.Ed.2d 215 (1963), in which the jury is denied the opportunity to hear
about the alleged exculpatory evidence, Hatton’s expert witness was able to testify
at trial about the B allele and its significance. Hatton I at *21.
        {¶ 15} In 1998, while his direct appeal was pending in the court of appeals,
Hatton filed a petition for postconviction relief in the trial court. There, he again
argued that the state had “failed to disclose relevant, exculpatory evidence”—the
presence of the B allele—“in time for its effective use at trial.” In support of his
petition, Hatton filed an affidavit from molecular biologist Christie T. Davis. Davis
agreed with Tejwani’s characterization of the male DNA fractions from the mixed
samples as “inconclusive,” but she also stated that the B allele must have come
from someone other than Hatton or Dunn. After the court of appeals affirmed
Hatton’s convictions in his direct appeal, the trial court denied Hatton’s petition for
postconvition relief without holding a hearing, characterizing the arguments in his
petition as “basically identical” to those he had unsuccessfully raised on appeal.
The Fourth District affirmed that judgment, stating that Davis’s affidavit was “not
altogether different from” Dehus’s testimony and did not demonstrate that Tejwani
had testified falsely. State v. Hatton, 4th Dist. Pickaway No. 00CA10, 2000 WL
1152236, *5 (Aug. 4, 2000).




                                           5
                             SUPREME COURT OF OHIO




                                The Tejwani memo
       {¶ 16} In 2018, in response to a public-records request, Hatton received for
the first time a copy of a memo from Tejwani to the county prosecutor. The memo
was dated June 22, 1998, a date on which both Hatton’s direct appeal and his first
petition for postconviction relief were pending. The memo, which Tejwani wrote
following a phone conversation she had with Hatton’s postconviction counsel,
Keith Yeazel, states:


               Mr. Yeazel was concerned about the origin of the faint “B”
       type observed at the D7S8 locus in sample 5 (vaginal swabs, male
       fraction) as reported in the Crime Lab log, page 3. This type was
       not observed in the known blood samples of [J.C.], Martin L. Hatton
       or Ricky D. Dunn. The male fraction of the vaginal swabs consisted
       of a mixed DNA sample and no information regarding the
       contributor could be obtained from the DNA typing results which
       were reported as “inconclusive” in the Lab Report.


       {¶ 17} In the memo, Tejwani implicitly informed the prosecutor that
Hatton’s attorney was asking about an element of the DNA test results that she had
not included in the lab report or testified about at trial, and she also acknowledged
that neither Hatton nor Dunn could have contributed the B allele that was found in
the mixed samples, because a B allele was “not observed in the known blood
samples.” The memo was the first and only acknowledgment in the record by a
state’s witness that the B allele indicated that someone other than Hatton or Dunn
had contributed to the male DNA in the mixed samples. The prosecutor did not
disclose the Tejwani memo to Hatton’s trial, appellate, or postconviction counsel.
And Hatton did not learn of its existence for more than 20 years.




                                         6
                                      January Term, 2022




 Hatton’s 2019 motion for leave to file a motion for a new trial and his petition
                                    for postconviction relief
         {¶ 18} In 2019, based primarily on his discovery of the Tejwani memo,1
Hatton filed a motion for leave to file a motion for a new trial and a petition for
postconviction relief. Hatton made similar arguments in both filings and requested
an evidentiary hearing and a new trial. Hatton argued that the memo contradicted
Tejwani’s trial testimony that the DNA test results were inconclusive and that the
memo demonstrated that the test results excluded him as a contributor to the mixed
samples.      He also argued that the state’s failure to disclose that material,
exculpatory information and its presentation of false testimony from Tejwani
violated his right to a fair trial. Finally, he preemptively argued that res judicata
should not apply, because the Tejwani memo had not been “subject to inclusion or
review at any level.”
         {¶ 19} The trial court addressed Hatton’s motion and postconviction
petition together, and it denied both without a hearing. Without distinguishing
between the motion and the petition, the court summarily rejected Hatton’s
arguments that the memo contradicted Tejwani’s trial testimony and that it
demonstrated that the test results excluded him as a source of the DNA. It also held
that res judicata barred Hatton’s arguments because the memo was “not really new”
evidence and because the “issue [had] been litigated and decided before.” On
appeal, the Fourth District agreed that res judicata barred Hatton’s requested relief,
and it affirmed the trial court’s judgment. 2021-Ohio-1416, ¶ 29, 39, 46.




1. In support of his motion and petition, Hatton also submitted evidence that in 2009, Dunn recanted
his testimony that implicated Hatton in the offenses, but both the trial court and the court of appeals
had previously considered the recantation and found it not credible. See State v. Hatton, 4th Dist.
Pickaway No. 13CA26, 2014-Ohio-3601. Hatton also submitted a purportedly newly discovered
police report in which a detective noted that he and another officer did not believe Dunn’s initial
statements to them that Dunn had had consensual sex with J.C.




                                                  7
                               SUPREME COURT OF OHIO




          {¶ 20} In this discretionary appeal, Hatton presents three propositions of
law. He asks this court to hold that (1) the state must always disclose DNA test
results that exclude a defendant as a contributor to an evidentiary DNA sample, (2)
the state must disclose DNA test results and analyses if it learns, even after trial,
that its expert testified contrary to those results, and (3) a trial court errs by denying
a petition for postconviction relief when the petitioner has established with newly
discovered evidence that the conviction was based on materially false evidence.
                                        Analysis
          {¶ 21} We do not reach Hatton’s propositions of law, which concern the
merits of whether Hatton is entitled to a new trial under Crim.R. 33 or R.C. 2953.21
and 2953.23, because determinative threshold issues require us to reverse the court
of appeals’ judgment and remand this matter to the trial court for further
proceedings.
              Res judicata does not bar Hatton’s motion or his petition
          {¶ 22} Before directly addressing Hatton’s motion for leave to file a motion
for a new trial and his petition for postconviction relief, we first reject the trial
court’s and court of appeals’ determinations that res judicata precludes Hatton from
seeking a new trial and postconviction relief based on the recently discovered
Tejwani memo. The doctrine of res judicata precludes a convicted defendant “from
raising and litigating in any proceeding, except an appeal from that judgment, any
defense or any claimed lack of due process that was raised or could have been
raised” at trial or on direct appeal. State v. Szefcyk, 77 Ohio St.3d 93, 671 N.E.2d
233 (1996), syllabus. Res judicata applies to motions for a new trial, see, e.g., State
v. Rodriguez, 8th Dist. Cuyahoga No. 108048, 2019-Ohio-5117, ¶ 23, and petitions
for postconviction relief, see State v. Reynolds, 79 Ohio St.3d 158, 679 N.E.2d 1131
(1997).
          {¶ 23} The trial court here held that res judicata bars Hatton’s claims
because his purportedly “ ‘new evidence’ is not really new” and because his




                                            8
                                    January Term, 2022




arguments have been litigated before. The court of appeals likewise concluded that
res judicata bars Hatton’s claims. It reasoned, “[T]he pertinent information from
the [Tejwani] memo was known and available to [Hatton] during his trial.” 2021-
Ohio-1416 at ¶ 28. It also stated that Hatton had challenged, albeit unsuccessfully,
Tejwani’s credibility in his 1998 petition for postconviction relief. Id. at ¶ 29. Both
courts’ conclusions, however, are based on a fundamental misunderstanding of the
Tejwani memo and its import.
        {¶ 24} While the existence of the B allele and its omission from the lab
report and Tejwani’s trial testimony did permeate Hatton’s arguments on direct
appeal and in his 1998 petition for postconviction relief, the Tejwani memo does
more than simply restate the existence of the B allele and reiterate Tejwani’s
testimony that the DNA test results were inconclusive. The new information in the
memo is the acknowledgment by Tejwani—the state’s expert witness—that the B
allele could not have originated from Hatton or Dunn and that, therefore, DNA from
another male was present in the mixed samples. That new information creates an
obvious hole in the state’s narrative that two men entered J.C.’s home, that those
two men raped J.C. and left their DNA, and that those two men were Hatton and
Dunn. If the male DNA in the mixed samples was wholly contributed by two men,
one of whom was Dunn, then Tejwani’s acknowledgment of the B allele and its
significance would mean that Hatton could not have been the other contributor.2
        {¶ 25} Tejwani’s acknowledgment in the memo of the significance of the B
allele, which was glaringly absent from both the lab report and her trial testimony,


2. This does not mean that the test results necessarily exonerate Hatton, because we do not know
whether the mixed samples contained DNA from two men or from more than two men. Davis stated
that the male fraction indicated “a mixture of DNA from at least two individuals,” and Tejwani
could say only that there was “more than one donor.” Dehus stated that someone other than Hatton
and Dunn must have contributed to the male fraction of the samples. Davis also acknowledged
scenarios under which DNA from a male, unconnected to the offenses, could have ended up in the
mixed samples. That said, no evidence was introduced at trial to identify any innocent source of
DNA in the male fraction of the samples.




                                               9
                             SUPREME COURT OF OHIO




is qualitatively different than bare knowledge of the B allele’s presence. Had he
been armed with the withheld acknowledgement by the state’s own expert, Hatton
could have impeached Tejwani’s incomplete testimony and buttressed, if not
outrightly confirmed, defense expert Dehus’s testimony about the DNA test results,
the substance of which the prosecutor essentially ignored. Additionally, had
Tejwani’s acknowledgement come out at trial, it likely would have compelled the
state to offer some explanation for the additional or alternative contributor to the
mixed samples, given the state’s theory that Dunn and Hatton were the only two
offenders. Tejwani’s acknowledgment and its potential effect on Hatton’s trial
have not been, and could not have been, litigated before. Accordingly, we conclude
that both the trial court and the court of appeals abused their discretion by applying
res judicata to preclude Hatton from arguing for a new trial and postconviction
relief based on newly discovered evidence.
                  Motion for leave to file a motion for a new trial
         {¶ 26} We now turn to Hatton’s motion for leave to file a motion for a new
trial.
         {¶ 27} Crim.R. 33(A) states: “A new trial may be granted on motion of the
defendant for any of the following causes affecting materially the defendant’s
substantial rights: * * * (6) When new evidence material to the defense is
discovered which the defendant could not with reasonable diligence have
discovered and produced at the trial.” Generally, a motion for a new trial based on
newly discovered evidence must be filed within 120 days after the jury verdict was
rendered or the trial court’s decision was issued if the defendant waived the right
to a jury trial. Crim.R. 33(B).
         {¶ 28} An untimely motion for a new trial based on newly discovered
evidence may be filed only if the defendant first establishes by clear and convincing
evidence that he was unavoidably prevented from discovering the evidence within
the 120-day period. Id. If the trial court determines that the defendant has met that




                                         10
                                 January Term, 2022




burden and grants a motion for leave to file a motion for a new trial, then the
defendant must file that motion within seven days. Id. In the motion for a new
trial, the defendant must show that the newly discovered evidence discloses “ ‘ “a
strong probability that it will change the result if a new trial is granted” ’ ” and that
it is not “ ‘ “merely cumulative to former evidence.” ’ ” State v. LaMar, 95 Ohio
St.3d 181, 2002-Ohio-2128, 767 N.E.2d 166, ¶ 85, quoting State v. Hawkins, 66
Ohio St.3d 339, 350, 612 N.E.2d 1227 (1993), quoting State v. Petro, 148 Ohio St.
505, 76 N.E.2d 370 (1947), syllabus. The defendant is entitled to an evidentiary
hearing when the allegations in the motion demonstrate substantive grounds for
relief. State v. Calhoun, 86 Ohio St.3d 279, 289, 714 N.E.2d 905 (1999).
        {¶ 29} Because Hatton seeks a new trial more than 20 years after his
convictions, he must comply with Crim.R. 33(B)’s two-step process for filing an
untimely motion. Appellate review of a trial court’s ruling on a motion for leave
to file a motion for a new trial is conducted under an abuse-of-discretion standard.
State v. Townsend, 10th Dist. Franklin No. 08AP-371, 2008-Ohio-6518, ¶ 8, citing
State v. Pinkerman, 88 Ohio App.3d 158, 160, 623 N.E.2d 643 (4th Dist.1993),
citing State v. Wright, 2d Dist. Greene No. 90 CA 135, 1992 WL 66385 (Mar. 31,
1992). An abuse of discretion is more than an error of law or judgment; it implies
that the court’s attitude is unreasonable, arbitrary, or unconscionable. Blakemore
v. Blakemore, 5 Ohio St.3d 217, 219, 450 N.E.2d 1140 (1983).
        {¶ 30} When a defendant seeks leave to file a motion for a new trial under
Crim.R. 33(B), the trial court may not consider the merits of the proposed motion
for a new trial until after it grants the motion for leave. State v. Bethel, 167 Ohio
St.3d 362, 2022-Ohio-783, 192 N.E.3d 470, ¶ 41, citing State v. Brown, 8th Dist.
Cuyahoga No. 95253, 2011-Ohio-1080, ¶ 14. The sole question before the trial
court when considering whether to grant leave is whether the defendant has
established by clear and convincing proof that he was unavoidably prevented from
discovering the evidence on which he seeks to base the motion for a new trial.




                                           11
                             SUPREME COURT OF OHIO




       {¶ 31} In support of his motion for leave to file a motion for a new trial,
Hatton submitted numerous documents, including the Tejwani memo and an
affidavit in which he detailed his initial receipt of the memo in 2018. Hatton could
not have discovered the Tejwani memo within 120 days after the jury’s verdict,
because Tejwani did not write it until after that time had elapsed. And then, after
Tejwani drafted the memo and transmitted it to the prosecutor, the state withheld
the memo from Hatton, despite its relevance to arguments in Hatton’s then-pending
direct appeal and petition for postconviction relief. We have held that “a defendant
may satisfy the ‘unavoidably prevented’ requirement contained in Crim.R. 33(B)
by establishing that the prosecution suppressed the evidence on which the defendant
would rely in seeking a new trial.” State v. McNeal, __ Ohio St.3d __, 2022-Ohio-
2703, __ N.E.3d __, ¶ 17, citing Bethel at ¶ 25, 59. The state does not dispute
Hatton’s assertion that he was unavoidably prevented from discovering the Tejwani
memo. Instead, it continues to assert that it had no duty to turn over the memo.
       {¶ 32} The trial court ignored Crim.R. 33(B)’s two-step process and
sidestepped the preliminary question whether Hatton had demonstrated that he was
unavoidably prevented from discovering the evidence on which he seeks to rely.
Instead, the court improperly jumped to the merits of Hatton’s claim for a new trial,
which the court reviewed under the standard stated in Petro, 148 Ohio St. 505, 76
N.E.2d 370, at syllabus:


               To warrant the granting of a motion for a new trial in a
       criminal case, based on the ground of newly discovered evidence, it
       must be shown that the new evidence (1) discloses a strong
       probability that it will change the result if a new trial is granted, (2)
       has been discovered since the trial, (3) is such as could not in the
       exercise of due diligence have been discovered before the trial, (4)
       is material to the issues, (5) is not merely cumulative to former




                                          12
                                January Term, 2022




       evidence, and (6) does not merely impeach or contradict the former
       evidence.


The court held that the Tejwani memo was not outcome determinative, because
“DNA evidence was not essential” to the state’s case and the jury was able to
convict Hatton based on other evidence. The court stated that Hatton’s “ ‘new
evidence’ comes nowhere near meeting the conditions outlined * * * in Petro.”
       {¶ 33} Although the Petro standard will apply in resolving the merits of
Hatton’s motion for a new trial under Crim.R. 33(A)(6), Hatton was not required
to satisfy that standard to obtain leave to file a motion for a new trial. He was
required to establish only that he was unavoidably prevented from discovering the
evidence on which he seeks to base his motion. Unless and until a trial court grants
a defendant leave to file a motion for a new trial, the merits of the new-trial claim
are not before the court. See Bethel, 167 Ohio St.3d 362, 2022-Ohio-783, 192
N.E.3d 470, at ¶ 41 (“The trial court should not have purported to deny Bethel’s
new-trial motion on its merits, because the court never permitted Bethel to file that
motion”). As the Fourth District noted in this case, the state conceded that the trial
court erred by failing to address the narrow, preliminary question before it. 2021-
Ohio-1416 at ¶ 10-11.
       {¶ 34} Hatton supported his motion for leave to file a motion for a new trial
with uncontradicted evidence that, on its face, demonstrates that he was
unavoidably prevented from discovering the Tejwani memo—the primary evidence
upon which he seeks to base his motion for a new trial—within the time for filing
a motion for a new trial. By overlooking Hatton’s satisfaction of that burden and
denying his motion for leave to file a motion for new trial, the trial court abused its
discretion.
       {¶ 35} Questions about whether Hatton’s newly discovered evidence
satisfies the remaining elements of the Petro standard, including whether the




                                          13
                              SUPREME COURT OF OHIO




Tejwani memo creates a strong probability that it would change the result if a new
trial were granted, remain for the trial court to decide when adjudicating the motion
for a new trial itself. Thus, we express no opinion on whether Hatton should
ultimately prevail on the merits of his motion for a new trial.
       {¶ 36} Nevertheless, we do hold that Hatton is entitled to an evidentiary
hearing on his motion. The trial court ultimately and improperly decided Hatton’s
motion for a new trial on the merits, concluding that the Tejwani memo was not
outcome determinative, and it also employed the wrong analysis to reach that
conclusion. Whether suppressed evidence is outcome determinative for purposes
of a motion for a new trial is not determined by whether sufficient other evidence
supported the jury’s verdict but by whether the suppressed evidence, when viewed
in the context of the whole case, is sufficient to undermine confidence in the verdict.
McNeal, __ Ohio St.3d __, 2022-Ohio-2703, __ N.E.3d __, at ¶ 21. As we stated
above, the Tejwani memo illuminated a substantial hole in the state’s theory of its
case against Hatton, and Hatton reasonably alleged, and is entitled to an opportunity
to prove at an evidentiary hearing, that the new information contained in the memo,
had it been available to him at trial, would likely have resulted in a different
outcome. We conclude that Hatton’s motion alleged sufficient substantive grounds
for relief to warrant a hearing.
                          Petition for postconviction relief
       {¶ 37} Finally, we turn to Hatton’s petition for postconviction relief under
R.C. 2953.21 and 2953.23.          Pursuant to R.C. 2953.21(A)(1)(a), a convicted
defendant who asserts a denial or infringement of constitutional rights sufficient to
render his conviction void or voidable may file a petition asking the court that
imposed sentence to vacate the judgment or sentence or to grant other relief. A
petitioner, like Hatton, who files a petition more than 365 days after the trial
transcript was filed in the court of appeals in his direct appeal or who files a
successive petition, must satisfy the jurisdictional requirements in R.C.




                                          14
                                      January Term, 2022




2953.23(A)(1) or (2) for an untimely, second, or successive petition for
postconviction relief. Bethel, 167 Ohio St.3d 362, 2022-Ohio-783, 192 N.E.3d 470,
at ¶ 20; R.C. 2953.21(A) and 2953.23(A). To warrant an evidentiary hearing on a
petition for postconviction relief, the petitioner bears the burden of producing
evidence that demonstrates a cognizable claim of constitutional error. State v.
Sidibeh, 10th Dist. Franklin No. 12AP-498, 2013-Ohio-2309, ¶ 13.
         {¶ 38} We review a decision to grant or deny a petition for postconviction
relief, including the decision whether to afford the petitioner a hearing, under an
abuse-of-discretion standard. State v. Gondor, 112 Ohio St.3d 377, 2006-Ohio-
6679, 860 N.E.2d 77, ¶ 51-52, 58. But whether a trial court has subject-matter
jurisdiction to entertain an untimely, second, or successive petition for
postconviction relief is a question of law, which we review de novo. State v.
Apanovitch, 155 Ohio St.3d 358, 2018-Ohio-4744, 121 N.E.3d 351, ¶ 24.
         {¶ 39} Hatton invoked R.C. 2953.23(A)(1) as the basis for the trial court’s
jurisdiction to consider his petition.3 To satisfy R.C. 2953.23(A)(1), Hatton was
required to show (1) that he was unavoidably prevented from discovering the facts
on which he must rely to present his claim for relief and (2) that but for
constitutional error at trial, no reasonable fact-finder would have found him guilty.
The “unavoidably prevented” requirement in R.C. 2953.23(A)(1) mirrors the
“unavoidably prevented” requirement in Crim.R. 33(B). Bethel at ¶ 59, citing State
v. Barnes, 5th Dist. Muskingum No. CT2017-0092, 2018-Ohio-1585, ¶ 28.
         {¶ 40} Neither the trial court nor the court of appeals directly addressed
whether Hatton satisfied one of the exceptions in R.C. 2953.23(A) to establish the
trial court’s jurisdiction to consider an untimely and successive petition for



3. The trial court erroneously stated that Hatton relied on R.C. 2953.23(A)(2), which is inapplicable
here. See Apanovitch at ¶ 29 (holding that R.C. 2953.23(A)(2) confers jurisdiction only over a select
class of offenders who applied for DNA testing under R.C. 2953.71 through 2953.81 or under former
R.C. 2953.82).




                                                 15
                              SUPREME COURT OF OHIO




postconviction relief. Although the trial court stated that Hatton’s “ ‘new evidence’
is not really new,” it did so in the context of applying res judicata, not in the context
of assessing its jurisdiction under R.C. 2953.23. Similarly, the court of appeals
alluded to its finding that the Tejwani memo did not contain facts previously
unavailable to Hatton, but then, rather than holding that the trial court lacked
jurisdiction, the court of appeals stated, “Therefore, appellant’s petition herein is
also barred by res judicata.” 2021-Ohio-1416 at ¶ 38.
        {¶ 41} Having determined that the trial court and the court of appeals
abused their discretion by applying res judicata to preclude Hatton’s claims, we
must reverse the court of appeals’ decision affirming the dismissal of Hatton’s
petition for postconviction relief on that basis. On remand, the trial court must
begin by answering the threshold question—whether Hatton satisfied the
jurisdictional requirements of R.C. 2953.23(A)(1) to file an untimely and
successive petition for postconviction relief. In answering that question, the court
should avoid indulging in the mischaracterizations of the Tejwani memo that
permeated the lower courts’ prior decisions in this matter and that we have rejected
in our discussion of res judicata above.
                                      Conclusion
        {¶ 42} For these reasons, we reverse the judgment of the Fourth District
Court of Appeals and remand this matter to the trial court with instructions that it
grant Hatton’s motion for leave to file a motion for a new trial; afford Hatton an
evidentiary hearing on his motion for a new trial; and determine whether Hatton
has satisfied the jurisdictional requirements for an untimely and successive petition
for postconviction relief under R.C. 2953.23(A)(1), and if so, determine the merits
of that petition.
                                                                    Judgment reversed
                                                                  and cause remanded.
        FISCHER, DEWINE, and STEWART, JJ., concur.




                                           16
                                January Term, 2022




       DONNELLY, J., concurs, with an opinion joined by BRUNNER, J.
       KENNEDY, J., concurs in judgment only.
                                _________________
       DONNELLY, J., concurring.
       {¶ 43} I fully join the majority opinion. I write separately to note that a
sizeable amount of evidence outside the trial-court record has accumulated in this
case from the many postconviction filings made between 1998 and 2019 by
appellant, Martin Hatton. When postconviction petitioners seeking new trials
provide evidence outside the trial-court record that potentially undermines the
theory of guilt that was used to convict them, courts should hold hearings on the
petitions as a regular practice. But Ohio courts are not doing this. I also write to
emphasize the pitfalls of having only one trial judge assess the integrity of a
conviction throughout the entire life of a criminal case. And there are pitfalls to
conducting postconviction review as a continuation of the adversarial process rather
than as a neutral truth-seeking process. Justice would be better served by expanding
the rules that apply to petitions for postconviction relief and motions for a new trial
that involve claims of actual innocence and relevant evidence that was not proffered
at the time of trial. Justice would also be better served by supplementing the
postconviction process with an independent commission that has the power to
investigate claims of actual innocence and assess whether a viable claim of
innocence has been established. This case highlights the need for such reforms.
       {¶ 44} As is clear from the majority opinion, the identity of the second
perpetrator was the central issue at Hatton’s 1997 trial. The rape victim was unable
to identify the person who, along with Ricky Dunn, broke into her home and raped
her. As the state’s DNA expert testified, the DNA evidence was inconclusive. The
state’s expert also knew that the DNA samples contained male DNA that could not
have come from Hatton or Dunn, but the state failed to disclose that fact to the
defense before or during the expert’s testimony. The state did not provide Hatton




                                          17
                                   SUPREME COURT OF OHIO




with the expert’s revelatory DNA-analysis notes until after the expert had testified.
However, Dunn testified that Hatton was the second perpetrator, and other
witnesses testified that Dunn had identified Hatton as the second perpetrator.
         {¶ 45} In support of his 1998 postconviction petition, Hatton submitted the
affidavit of a DNA expert averring that the state had used scientifically
unacceptable procedures in performing its DNA testing and that her review of the
state’s results indicated that either Hatton was not a contributor to the DNA samples
or that a third male had also contributed to the DNA samples. Hatton also provided
an affidavit from Dunn’s cellmate averring that Dunn had told him that he had
falsely identified Hatton as the second perpetrator. The trial court denied the
petition without a hearing, concluding that the DNA expert’s affidavit submitted by
Hatton did not contain new evidence outside the trial-court record (other than the
expert’s opinion of the evidence that had been presented at trial) and that the
cellmate’s affidavit was hearsay and did not “create a strong probability the result
in [a new] trial would be different.”
         {¶ 46} In 2005 and 2008, with the help of the Ohio Innocence Project,
Hatton requested postconviction DNA testing. The trial court concluded in both
instances that DNA testing was unwarranted because a “reasonable jury” could still
find Hatton guilty “based solely upon circumstantial evidence and testimony of the
other witnesses.” The court of appeals affirmed both judgments. State v. Hatton,
4th Dist. No. 05CA38, 2006-Ohio-5121; State v. Hatton, 4th Dist. No. 09CA4,
2010-Ohio-1245. In affirming the second judgment, the Fourth District Court of
Appeals added that Hatton could have raped the victim without leaving DNA, and
that the convictions were based on other evidence, including Dunn’s testimony.
2010-Ohio-1245 at ¶ 23-25.4


4. I consider the appellate court’s elaboration in this instance to be inappropriate. It is not the role
of an appellate court to come up with theories supporting a criminal defendant’s guilt that are not
reflected in the trial court’s decision.




                                                  18
                                January Term, 2022




       {¶ 47} In support of a 2011 motion for leave to file a motion for a new trial,
Hatton submitted correspondence that Dunn had sent to the Innocence Project in
2009, recanting his trial testimony and identifying the second perpetrator as “Jeff
Massey.” Hatton also submitted a more recent affidavit from Dunn in which he
averred that he had falsely identified Hatton rather than Massey as the second
perpetrator.   Although Hatton included an affidavit from an attorney for the
Innocence Project explaining that the organization had not provided Dunn’s
correspondence to Hatton until December 2010, the trial court concluded that
Hatton had failed to justify his delay in filing his motion, and it denied leave. After
being instructed by the Fourth District to reach the merits of Hatton’s motion, State
v. Hatton, 4th Dist. Pickaway No. 11CA23, 2013-Ohio-475, the trial court denied
the motion without a hearing, finding that Dunn’s recantation was not credible and
that other unspecified evidence supported Hatton’s conviction.
       {¶ 48} Hatton’s 2019 motion for leave to file a motion for a new trial and
his 2019 petition for postconviction relief included a 1998 memo from the state’s
DNA expert to the county prosecutor that had not previously been disclosed to
Hatton. In the memo, the expert admits that the DNA samples from Hatton’s trial
included DNA from a male other than Hatton or Dunn. Hatton’s motion and
petition also included police reports from January 1997 that were provided to
Hatton in response to his April 2019 public-records request. The reports indicate
that the investigating detectives found Dunn to be completely lacking in credibility
and that although Dunn had identified Hatton as the second perpetrator, the
detectives, after consulting with the county prosecutor, determined that the most
they could do with that information was to have Hatton appear in a live lineup. The
reports make clear that the detectives and the county prosecutor did not believe that
there was adequate evidence at that point to file charges against Hatton. However,
one of the reports states that a municipal-court judge had called the police
department and demanded that charges be filed against Hatton.             One of the




                                          19
                             SUPREME COURT OF OHIO




detectives filed criminal complaints against Hatton in the Circleville Municipal
Court the same day.
       {¶ 49} The trial court denied Hatton’s 2019 motion and petition without a
hearing. The trial court concluded that Hatton’s arguments were barred by res
judicata, that there was no new evidence in the case, and that the DNA evidence
was not essential to the conviction, because the jury had convicted him “on a
plethora of additional evidence.”
       {¶ 50} When presented with each individual claim or bit of evidence to
support Hatton’s requests for postconviction review, the trial judge did not deem it
necessary to test the veracity of each in light of all the other evidence. But looking
at all of Hatton’s postconviction efforts together, we now have (1) a statement from
one of Dunn’s cellmates indicating that Dunn had told him that he had perjured
himself during Hatton’s trial, (2) an affidavit from a DNA expert indicating that the
state’s DNA testing procedures were scientifically unacceptable, (3) a recantation
by Dunn—the only person who identified Hatton as the second perpetrator and the
state’s star witness, (4) police reports showing that charges were filed against
Hatton only because a judge had insisted that charges be filed and that the detectives
and prosecutor who had reviewed the evidence had not believed it was sufficient to
charge him, (5) repeated requests by Hatton for DNA testing, (6) unwavering
claims of innocence by Hatton, and now (7) a written statement from the state’s
DNA expert stating that the DNA samples include male DNA that could not have
come from Hatton or Dunn. Hatton has not established a right to relief on his
claims, but he has presented evidence that if true would merit a new trial. The trial
court’s refusal to hold an evidentiary hearing on Hatton’s claims at this point is
unreasonable.
       {¶ 51} We try to get as close as we can to the truth through the many rules,
the many roles, and the many participants involved in jury trials. But after a trial
concludes with a verdict, any subsequent arguments regarding the truth-finding




                                         20
                                January Term, 2022




process are made to the trial judge alone. Judges are not exempt from the normal
human tendency to interpret new evidence in a way that confirms one’s already
existing beliefs—known as confirmation bias—and a trial judge who presided over
a defendant’s trial “cannot help but carry any bias from the original case into the
consideration of the post-conviction claim,” Frank Tankard, Tough Ain’t Enough:
Why District Courts Ignore Tough-on-Paper Standards for a Federal Prisoner’s
Right to a Hearing and How Specialty Courts Would Fix the Problem, 79 UMKC
L.Rev. 775, 777 (2011). Confirmation bias is not the same as judicial bias, but it
poisons judicial decision-making all the same. For this reason, among others, I
believe that statewide reforms are in order for postconviction claims of actual
innocence.
         {¶ 52} In a July 2022 report, the Ohio Task Force on Conviction Integrity
and Postconviction Review recommended such reforms to Ohio’s postconviction-
review      process.       Report     and    Recommendations,       available    at
https://www.supremecourt.ohio.gov/docs/Boards/CIPR/Report.pdf (accessed Oct.
19, 2022) [https://perma.cc/97RM-THBP]. Among other suggested changes, the
task force recommends the creation of an Independent Innocence Inquiry
Commission and amendments to the statutes governing postconviction petitions,
R.C. 2953.21 and 2953.23. State Representative David Leland recently proposed
new legislation to the General Assembly that incorporates these reforms. 2022 H.B.
No. 738 (as introduced), chrome-extension://ieepebpjnkhaiioojkepfniodjmjjihl
/data/pdf.js/web/viewer.html?file=https%3A%2F%2Fsearch-prod.lis.state.oh.us
%2Fsolarapi%2Fv1%2Fgeneral_assembly_134%2Fbills%2Fhb738%2FIN%2F00
%2Fhb738_00_IN%3Fformat%3Dpdf (accessed October 31, 2022); see also Rep.
Leland to introduce bill addressing wrongful convictions (Oct. 11, 2022),
https://ohiohouse.gov/members/david-leland/news/rep-leland-to-introduce-bill-
addressing-wrongful-convictions-112149        (accessed     Oct.     19,     2022)
[https://perma.cc/9W7N-JAQB]. The task force also drafted a proposed criminal




                                        21
                             SUPREME COURT OF OHIO




rule, Crim.R. 33.1, which I hope will be advanced for review and consideration by
this court’s Commission on the Rules of Practice and Procedure. Report and
Recommendations at 1. It is my sincere hope that this court and the General
Assembly give serious consideration to these proposals for reform.
       {¶ 53} Under these reforms, a petitioner claiming innocence would not need
to struggle through multiple layers of review to finally get four or more justices at
this court to hold that a nonfrivolous request for postconviction review should
proceed to an evidentiary hearing. Instead, a hearing would be required for all
nonfrivolous claims of innocence that include evidence that was not proffered
during the original proceedings.      And if the Independent Innocence Inquiry
Commission comes to fruition, a petitioner’s claims would not remain solely at the
mercy of the adversarial process and a judge who previously presided over the
matter. Instead, petitioners would be able to present their claims to an independent
truth-seeking body that is not susceptible to confirmation bias and that bears
allegiance to nothing other than the truth.
       {¶ 54} Amending the statutes governing postconviction petitions and
adopting Crim.R. 33.1 would ensure for all convicted people claiming innocence
the same opportunities for evidentiary hearings and substantive review that the
majority is ensuring through this decision for Hatton. I fully join the majority
opinion.
       BRUNNER, J., concurs in the foregoing opinion.
                               _________________
       Judy C. Wolford, Pickaway County Prosecuting Attorney, and Jayme
Hartley Fountain, Assistant Prosecuting Attorney, for appellee.
       The Behal Law Group, L.L.C., and John M. Gonzales, for appellant.
                               _________________




                                         22